Title: To Benjamin Franklin from Benjamin Vaughan and Samuel Vaughan, Jr., 29 January 1783
From: Vaughan, Benjamin,Vaughan, Samuel Jr.
To: Franklin, Benjamin


Wednesday morning, Jany. 29, 83.
Messrs: Vaughan have the honor to present their respects to Dr: Franklin. A prior engagement obliges them with the most extreme regret to decline the pleasure of waiting upon him on sunday, agreeable to his kind invitation.
Mr: Vaughan has the honor to inclose a list of some books sold by the same bookseller who furnished Mr V with the copy of the Politique Naturelle, the mention of which is omitted in the list. The two first pencil-marks upon the list stand opposite to two other works by the same author. The marks in the second page stand opposite to books which appear to relate to the subject of criminal laws, but which perhaps are not new to Dr. Franklin.— Mr Vaughan begs the favor to have his list returned at the Dr’s leisure.
Best regards attend Mr Franklin Junr:
 
Addressed: a son Excellence / Monsr Franklin, / Ministre Plenipotentiaire des Etats Unis de L[’amerique] / a Passy, / pres Paris.
Notation: Messrs. Vaughan Jany 29th. 1783
